DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over US 20210367109 (Song et al) in view of US 10847591 (Kim).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Concerning claim 1, Song discloses a first bank (PW1) and a second bank (PW2) spaced apart from each other and disposed on a substrate (Fig. 13);
at least one semiconductor layer (S1) disposed between the first bank and the second bank (Fig. 13);
a first electrode (ELT1) disposed on the first bank and electrically connected to a part of the at least one semiconductor layer (Fig. 13 [0052]);
and a second electrode (ELT2) disposed on the organic functional layer ([0050] and [0056]).
Song does not disclose an organic functional layer disposed on another part of the at least one semiconductor layer and comprising an organic light emitting layer. However Kim discloses using a electron/hole transport/injection layer in light emitting device for carrier injection (col. 8 lines 54-63). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to incorporate the organic functional layer (hole/electron transport/injection layer) because it is suitable for the intended purpose of injecting carrier in a light emitting device.
Considering claim 12, Song discloses a first bank (PW1) and a second bank (PW2) spaced apart from each other and disposed on a substrate (Fig. 13);
at least one semiconductor layer (S1) disposed between the first bank and the second bank and comprising an inorganic light emitting layer surrounding an outer circumferential surface of the at least one semiconductor layer ([0049]-[0050]);
a first electrode (ELT1) disposed on the first bank and electrically connected to a part of the at least one semiconductor layer (Fig. 13);
a second electrode (ELT2).
Song does not disclose an organic functional layer disposed on another part of the at least one semiconductor layer and comprising an organic light emitting layer. However Kim discloses using an electron/hole transport/injection layer in light emitting device for carrier injection (col. 8 lines 54-63). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to incorporate the organic functional layer (hole/electron transport/injection layer) because it is suitable for the intended purpose of injecting carrier in a light emitting device.
Continuing to claims 2, 5, 14, and 17 (with these claims being similar in scope), Song discloses wherein the at least one semiconductor layer comprises an n-type or p-type dopant and is made of a semiconductor having chemical formula:
AlxGayIn1-x-yN
wherein 0<x<1, 0<y<1 and 0<x + y<1 ([0052]-[0053]).
Referring to claims 3, 6, 15, and 18 (with these claims being similar in scope), Song in view of Kim discloses wherein the organic functional layer comprises at least one of a hole transport layer and a hole injection layer between the organic light emitting layer and the second electrode (Kim col. 8 lines 54-63).
Regarding claims 4, 7, 16, and 19 (with these claims being similar in scope), Song discloses wherein the first electrode is a cathode electrode ([0083]), and
the second electrode is an anode electrode ([0083]). 
Pertaining to claims 8 and 20 (with these claims being similar in scope), Song discloses wherein the first electrode overlaps the first bank and extends parallel to the first bank, and the first electrode contacts a side surface and a part of an upper surface of the at least one semiconductor layer (Fig. 12).
As to claim 9, Song discloses wherein
the second electrode extends parallel to the first electrode and overlaps the at least one semiconductor layer and the organic functional layer, and
an area where the at least one semiconductor layer, the organic functional layer and the second electrode overlap one another is an emission area (Fig. 12).	Concerning claim 10, Song discloses an insulating layer (INF) that extends parallel to the first electrode, crosses a direction in which the at least one semiconductor layer extends, and overlaps the at least one semiconductor layer (Fig. 12).
Continuing to claim 11, Song discloses wherein the at least one semiconductor layer has a shape of a cylinder, a rod, a wire, a polygonal column, or a combination thereof ([0049]).
Referring to claim 13, Song discloses the at least one semiconductor layer comprises a semiconductor part surrounded by the inorganic light emitting layer, and
ends of the semiconductor part in a longitudinal direction are aligned with ends of the inorganic light emitting layer in the longitudinal direction, respectively (Fig. 3).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/26/22